            Case 5:20-cv-05799-LHK Document 298-1 Filed 10/05/20 Page 1 of 4




     JEFFREY BOSSERT CLARK
 1
     Acting Assistant Attorney General
 2   ALEXANDER K. HAAS
     Branch Director
 3   DIANE KELLEHER
     BRAD P. ROSENBERG
 4
     Assistant Branch Directors
 5   M. ANDREW ZEE
     ALEXANDER V. SVERDLOV
 6   STEPHEN EHRLICH
 7
     Trial Attorneys
     U.S. Department of Justice
 8   Civil Division - Federal Programs Branch
     1100 L Street, NW
 9   Washington, D.C. 20005
10   Telephone: (202) 305-0550

11   Attorneys for Defendants
12

13
                         IN THE UNITED STATES DISTRICT COURT
14                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   SAN JOSE DIVISION
15

16
      NATIONAL URBAN LEAGUE, et al.,                Case No. 5:20-cv-05799-LHK
17
                     Plaintiff,                     TWELFTH DECLARATION OF
18
                                                    JAMES T. CHRISTY
19            v.

20    WILBUR L. ROSS, JR., et al.,
21
                     Defendants.
22

23

24

25

26

27

28

     DECLARATION OF JAMES T. CHRISTY
     Case No. 5:20-cv-05799-LHK

                                                0
               Case 5:20-cv-05799-LHK Document 298-1 Filed 10/05/20 Page 2 of 4




 1         I, James T. Christy, make the following Declaration pursuant to 28 U.S.C. § 1746, and state
 2   that under penalty of perjury the following is true and correct to the best of my knowledge and
 3   belief:
 4         1. This is my twelfth declaration in this lawsuit. I am making this declaration in response
 5              to Court Order ECF No. 291.
 6         ECF No. 291 Investigation
 7         2. That order compels Defendants’ response to two email submissions: one from an
 8              Enumerator in Oklahoma and one from a Census Field Supervisor in Alaska.
 9         3. In the first email from the enumerator in Oklahoma, there is no apparent violation of
10              the Preliminary Injunction order. The enumerator works in a location that is 99.09%
11              complete with the Nonresponse Followup (NRFU) production workload and in the
12              Closeout Phase under the COVID 19 Plan. (CFS Areas are eligible for the Closeout
13              Phase when 90% of the NRFU production workload has been completed.) The actions
14              described in the text messages received from the Census Field Supervisor (CFS) are
15              consistent with the guidance in place for areas in Closeout in the COVID 19 Plan.
16              Specifically, Chapter 8, Phase 2 & Closeout of the D-1220A, Nonresponse Followup
17              Census Field Manager Job Aid (February 2020) explains the procedures for areas in the
18              Closeout Phase. It states “Outstanding work will consist of some work in areas that
19              have fallen behind as well as cases in supervisory review, which generally means more
20              challenging cases to enumerate. It is wise to keep the best staff on board to tackle these
21              areas. Best staff refers to employees with high productivity and ample work
22              availability. This can be determined by looking at reports and/or speaking to CFSs—
23              they should know the Enumerators on their team that are productive and available.”
24         4. In the second email from a Census Field Supervisor in Alaska, there is also no apparent
25              violation of the Preliminary Injunction order. The Census Field Supervisor worked on
26              the Group Quarters operation. This operation was conducted on the COVID 19 Plan
27              schedule. In-person interviewing began on July 1. The final activities conducted on
28              this program were completed on September 24 during the Service-Based Enumeration
             Case 5:20-cv-05799-LHK Document 298-1 Filed 10/05/20 Page 3 of 4




 1             operation. This timeline is referenced on the Census Bureau’s website at
 2             https://2020census.gov/en/news-events/operational-adjustments-covid-19.html. This
 3             operation is finished and all cases have been resolved. Further, the reference to
 4             shipping devices back to the Area Census Office is a request issued to CFSs who still
 5             possessed extra devices. We issued a few spare devices to each CFS in the event a
 6             device was broken, became nonfunctional, or more trainees were assigned to train than
 7             expected. The request from the Area Census Office was to mail these extra devices
 8             back that were not yet registered or no longer in use. There has been no request to
 9             return devices currently in use for ongoing enumeration activities such as NRFU.
10        Effect of Responding to Enumerator Emails per the Court’s Orders
11         5. I have engaged substantial resources, including staff time from numerous areas, to
12             research issues raised by communications sent to the Court in order to provide
13             researched and thorough responses to the Court’s orders. I believe it is important to
14             provide accurate and well-considered responses to these concerns, which is what I have
15             done. According to my best estimates, we have devoted over 8 total staff hours in
16             response to this order from the Court, including verifying procedures, pulling
17             schedules, reconciling inconsistent information, interviewing staff throughout the
18             Nation and reviewing documentation.
19         6. Attending to these matters has detracted significantly from my duties as the Assistant
20             Director for Field Operations at the U.S. Census Bureau, and has impaired my ability to
21             monitor key operations such as our data quality programs and efforts to ensure fiscal
22             and administrative compliance. These are critical tasks for this phase of the Census.
23

24   I have read the foregoing and it is all true and correct.
25   DATED this _5th_ day of October, 2020
26
      James Christy Digitally signed by James Christy
                    Date: 2020.10.05 09:53:37 -04'00'
27   ____________________________________
28   James T. Christy
            Case 5:20-cv-05799-LHK Document 298-1 Filed 10/05/20 Page 4 of 4




 1   Assistant Director for Field Operations
 2   United States Bureau of the Census
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
